Appeal from judgment, Supreme Court, New York County (Carol Berkman, J.), rendered on or about March 15, 2000, and judgment, same court and Justice, rendered February 4, 2004, deemed withdrawn.
Application by appellant’s counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We find defendant has withdrawn his appeal. Were we to review the merits, we would agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Buckley, EJ., Tom, Marlow, Nardelli and Williams, JJ.